Citation Nr: 0531870	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Evaluation of bilateral plantar fasciitis, currently 
rated as noncompensable.

2.  Evaluation of Wegener's granulomatosis with residuals, 
currently rated as noncompensable.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a groin disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for herpes simplex 
(Type A & B).

8.  Entitlement to service connection for removal of warts on 
the left elbow.

9.  Entitlement to service connection for dental trauma to 
teeth #9 and #22.

10.  Entitlement to service connection for an eye disability 
(infection).

11.  Entitlement to service connection for a skin rash.

12.  Entitlement to service connection for growths/lesions on 
his tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1987 to August 1990, 
from August 1992 to May 1994, and from June 1994 to October 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran notified VA that he was 
moving his residence overseas in October 2000, resulting in 
jurisdiction over his claims being transferred to the RO in 
Pittsburgh, Pennsylvania.  However, the veteran informed VA 
in March 2005 that he had changed his residence to the State 
of Missouri.  Jurisdiction over this claims file was then 
transferred to the RO in St. Louis, Missouri.

In the October 2000 decision, the RO granted service 
connection for bilateral plantar fasciitis and Wegener's 
granulomatosis "with residuals."  These disabilities were 
initially rated as noncompensable.  The veteran has appealed 
these initial evaluations.

The rating decision also granted service connection for 
traumatic injury to tooth #30.  In September 2001, the 
veteran claimed that service connection should also be 
awarded for teeth #2, 3, 4, 8, 9, 13, 19, 20, and 29.  A 
Statement of the Case (SOC) was issued regarding these teeth 
in October 2001.  In a VA Form 9 received in June 2002, the 
veteran only contested service connection for teeth #9 and 
#22.  Therefore, the Board finds that the only issue 
regarding dental trauma perfected to the Board regards 
service connection for teeth #9 and #22.

Also, the RO in October 2000 denied entitlement to service 
connection for bilateral hips, groin, and left knee 
disabilities; and, service connection for herpes simplex and 
removal of warts on the left elbow.  The veteran has 
perfected these issues for appellate review by the Board.  
The October 2000 rating decision denied service connection 
for an eye disability (infection), skin rash, and 
growths/lesions on the tongue.  As discussed below, the 
veteran has submitted a timely Notice of Disagreement (NOD) 
regarding these issues.

The issues of the evaluation for Wegener's granulomatosis 
with residuals, and service connection for an eye disability, 
skin rash, and growths/lesions on the tongue are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Finally, in his contentions received in September 2001, the 
veteran raised the issue of service connection for residual 
scarring on his back from an infected lung biopsy.  This 
issue is not properly before the Board at the present time 
and it is not inextricably intertwined with the issues on 
appeal.  Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis is 
characterized by chronic, demonstrable pain and require the 
use of orthotics.

2.  The evidence establishes that the veteran has a chronic 
bilateral hip strain that is causally linked to his active 
service.

3.  The evidence establishes that the veteran does not 
currently suffer with a chronic disability associated with 
his left knee and groin.

4.  The evidence establishes that the veteran does not 
currently suffer with any type of residuals associated with 
his in-service episodes of herpes simplex and removal of 
warts on his left elbow.

5.  The evidence establishes that the veteran sustained an 
in-service traumatic injury to tooth #9

6.  The evidence establishes that the veteran did not sustain 
an in-service traumatic injury to tooth #22.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5279 (2005).

2.  The criteria for entitlement to service connection for a 
right hip strain have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

3.  The criteria for entitlement to service connection for a 
left hip strain have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

5.  The criteria for entitlement to service connection for a 
groin disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

6.  The criteria for entitlement to service connection for 
herpes simplex (Type A&B) have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

7.  The criteria for entitlement to service connection for 
removal of warts on the left elbow have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

8.  A dental injury to tooth #9 was incurred as a result of 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).

9.  A dental injury to tooth #22 was not incurred as a result 
of the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2004 and May 2005.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for this claimed 
disabilities and an increased evaluation for his bilateral 
plantar fasciitis.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  A Statement of the Case 
(SOC) issued in December 2001 and Supplemental Statements of 
the Case (SSOC) issued in February 2002, March 2004, and 
March 2005, informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The VCAA notification letters were issued after the initial 
adverse determination.  However, this deficiency was 
corrected by Board remand and the Agency of Original 
Jurisdiction (AOJ) had the opportunity to readjudicate these 
claims after the issuance of the VCAA letters.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By 
letters issued in March 2004 and May 2005, the veteran was 
requested to identify and/or submit evidence pertinent to the 
claim on appeal.  The only treatment the veteran has 
identified is through his local VA Medical Center (VAMC).  
All identified and pertinent service and VA treatment records 
have been obtained and incorporated into the claims file.  VA 
has also obtained the veteran's service medical records, to 
include referral to private facilities.  Thus, further 
development for medical/treatment records is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in October 2000.  
This examination noted an accurate medical history, findings 
on examination, and the appropriate diagnoses and opinions on 
functional ability.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).  It appears that the 
examiner had an opportunity to review the medical history 
contained in the veteran's claims file.  Therefore, the Board 
finds that this examination is adequate for VA purposes.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

As noted above, the Board has previously remanded this case 
for development.  A review of the claims file indicates that 
the AOJ has fully complied with its remand instructions 
regarding the issues decided below.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

The veteran was given a VA compensation examination in 
October 2000.  He reported injuries to his left knee and 
groin during military service.  However, he acknowledged that 
his left knee had been asymptomatic for the past two years.  
He reported that his groin injury site was also asymptomatic.  
The veteran claimed that he had developed pain in both hips 
in 1988.  He reported that his bilateral hip pain was 
"rarely symptomatic," and usually occurred with strenuous 
activity such as skiing or heavy weight lifting.  The veteran 
indicated that he had a single episode of oral type herpes 
(Type A) during his military service.  This outbreak was 
treated with medication and he had not suffered a 
reoccurrence.  He denied any history of Type B herpes.  He 
noted that as long as he wore orthotics his bilateral planter 
fasciitis was asymptomatic.  

On examination, the veteran ambulated with a normal gait.  
Reflexes in the lower extremities were rated as "3+" and 
were active and equal.  The hips had no palpable tenderness.  
Internal rotation of each hip was limited to 30 degrees due 
to pain on motion.  Other range of motion for the hips was 
reported to be 125 degrees of flexion, 30 degrees of backward 
extension, 25 degrees of adduction, 45 degrees of abduction, 
and external rotation to 60 degrees.

The left knee had no palpable tenderness or obvious bony 
deformity.  There was no evidence of effusion.  The patella 
tracked normally.  Both anterior and posterior drawer signs 
were negative.  Range of motion was from 0 degrees extension 
to 140 degrees flexion, and was noted by the examiner to be 
"adequate" and painless.  There was no ligament laxity on 
valgus or varus stress.  McMurray test was negative.  

Examination of the right foot revealed palpable tenderness to 
deep pressure just anterior to the inferior border of the os 
calcis.  The left foot had palpable tenderness just proximal 
to the ventral base of the second toe, which the examiner 
found suggestive of a Morton neuroma.  These symptoms were 
found to be relieved by the use of orthotics.  Except for a 
sutured laceration on the right great toe, there were no 
other abnormalities found with the feet.  

There were no herpetic lesions in the mouth and no Type B 
herpetic lesions were noted, nor was there any history of 
genital area lesions.  Examination of the left elbow did not 
reveal any residuals associated with the removal of warts.  

The diagnoses included chondromalacia subpatellar (Grade 2) 
of the left knee that had been asymptomatic for the previous 
two years; chronic plantar fasciitis of the right and left 
foot that was asymptomatic with the use of orthotics; remote 
strain of the upper left thigh that was now asymptomatic; 
bilateral hip strain syndrome with occasional hip pain on 
weight lifting or skiing with reduction in range of motion on 
internal rotation; a history of one episode of Type A oral 
herpes with no recurrence and no history of Type B genital 
herpes.  

The veteran was afforded a VA rheumatology consultation in 
July 2002.  No abnormalities were found on examination of the 
upper and lower extremities, except for palpable foot pain of 
the distal head of the 2nd and 3rd metatarsals and with 
passive extension of the toes.  The examiner felt that the 
foot pain was temporary and due to starting a new running 
regimen.  

A physical therapy outpatient record of July 2002 indicated 
that the veteran continued to experience left foot pain, even 
with the use of over-the-counter pain medication recommended 
by the rheumatology clinic.  He reported that he continued to 
run, but did not use his inserts as they did not fit his 
running shoes.  The assessment was foot pain, possibly due to 
a "spur" caused by prominent metatarsal where the toes were 
positioned oddly.  

The veteran received a VA podiatry consultation in July 2002 
due to his ongoing foot pain.  On examination, there were no 
abnormalities associated with the skin of the feet and his 
Babinski test was negative.  Reflexes were intact and normal.  
Motor strength was 5 on a scale from 1 (weak) to 5 (normal) 
in the feet and calves.  Pulses were present in both feet and 
there were no varicosities present.  There was no edema or 
erythema present.  The left foot did evidence pain with 
palpation.  X-ray of the left foot noted normal findings.  
The assessment was neuroma and bursitis.  The veteran was 
referred for custom inserts and scheduled for follow-up to 
consider cortisone injections and/or surgery.

The veteran was afforded a follow-up podiatry examination in 
December 2002.  He complained of pain between his second and 
third toes on the left foot since 1998.  However, the veteran 
noted that the orthotics provided by VA had helped and his 
pain was "much less problematic" at the time of 
examination.  He also complained of red, scaly, and itchy 
lesions on the bottom of both feet for the past month.  On 
examination, there was dry scaly mild erythematous popular 
lesion on the hallux and medial aches of both feet, with no 
drainage or breaks in the skin.  Reflexes were intact and 
normal.  Motor strength was 5.  Pulses were present in both 
feet and there were no varicosities present.  There was no 
edema or erythema present.  There was no pain with palpation 
of the feet.  The assessments were possible tinea and 2nd 
metatarsal phalangeal joint capsulitis (pre-dislocation).  It 
was recommended that the veteran continue the use of 
orthosis.

A VA rheumatology consultation of July 2003 found no 
abnormalities associated with the upper and lower 
extremities. 


Evaluation of Bilateral Plantar Fasciitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  In addition, 38 
C.F.R. §§ 4.40 and 4.45 requires consideration of functional 
disability due to pain and weakness.  

According to 38 C.F.R. § 4.59, it is the intent of the 
Schedule for Rating Disabilities to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The words "slight", "moderate" and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" and "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a NOD expressing 
disagreement with an initial rating award.  As such, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the disabilities evaluated below have not 
significantly changed and a uniform rating is warranted.  

The veteran's bilateral plantar fasciitis is currently rated 
as noncompensable, effective from October 2, 2000 (the date 
of the veteran's original claim) under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5278 (Claw Foot/Pes Clavus).  As the veteran has not 
been diagnosed with pes clavus, and there are no specific 
diagnostic criteria for plantar fasciitis, it appears that 
the RO's evaluation was done by analogy.

The veteran has contended that to prevent chronic pain in his 
feet, he must constantly use orthotics.  His orthotics 
prevent him from wearing certain types of footwear and, thus, 
limits his activities to include participation in sports and 
physical fitness.  He claimed that these limitations have 
affected his quality of life and deserve a compensable 
evaluation.

After a review of the medical evidence and the veteran's 
claims, the Board finds that the veteran's bilateral plantar 
fasciitis has resulted in chronic pain that is only 
controlled by the use of orthotics.  A review of the rating 
criteria at 38 C.F.R. § 4.71a, Codes 5276 through 5284 (that 
rate orthopedic foot disabilities), shows that the criteria 
most analogous to the veteran's symptomatology is Code 5279 
for metatarsalgia (or Morton's neuroma).  While such a 
diagnosis has not been confirmed, support for using these 
criteria to evaluate the veteran's bilateral foot complaints 
is found in the July 2002 VA outpatient record that noted an 
assessment for "neuroma."  Under Code 5279, unilateral or 
bilateral metatarsalgia is authorized a 10 percent 
evaluation.  Therefore, a 10 percent evaluation is granted 
for the veteran's bilateral plantar fasciitis.  This award is 
primarily based on the findings of pain with palpitation and 
on use in both feet.  See 38 C.F.R. § 4.40, 4.45; see also 
DeLuca v. Brown .  This is the highest evaluation allowed 
under Code 5279.  A higher evaluation cannot be granted under 
the criteria at Codes 5277 (weak foot), 5280 (hallux valgus), 
or 5281 (hallux rigidus), or Code 5284 (hammer toes); as 
these criteria do not authorize an evaluation in excess of 10 
percent disabling.

The criteria at Code 5276 (flatfoot/pes planus) do not 
support the award of a higher evaluation in the current case.  
The veteran has not been diagnosed with flat feet.  
Regardless, a 20 (bilateral) and 30 (unilateral) evaluation 
under Code 5276 requires severe symptoms established by 
objective evidence of marked foot deformity, pain on 
manipulation and use, indication of swelling, and 
characteristic callosities.  There is no lay or medical 
evidence to establish such symptoms arising from the 
veteran's bilateral plantar fasciitis.  

A higher evaluation (20/30 percent) under Code 5278 requires 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and 
marked tenderness under the metatarsal heads.  While the 
veteran has show pain on palpitation in the metatarsal areas, 
the examiners have not characterized this pain as marked.  
The pain has been shown to be completely alleviated with the 
continuous use of orthotics.  Finally, there is no lay or 
medical evidence of the other criteria at Code 5278.  Thus, a 
higher evaluation is not authorized under these criteria.

Under Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones of moderately severe nature warrants a 20 
percent evaluation.  The medical and radiologic evidence has 
not revealed any malunion or nonunion of the veteran's tarsal 
or metatarsal bones.  A higher evaluation is not authorized 
under these criteria.

Finally, a moderately severe foot injury warrants a 20 
percent evaluation under Code 5284.  With the use of 
orthotics, the veteran's bilateral plantar fasciitis has been 
shown to be asymptomatic.  Therefore, the Board finds that 
this level of symptomatology is not analogous to a moderately 
severe foot injury.

Based on the above analysis, the Board finds that a 10 
percent evaluation is warranted for the veteran's bilateral 
plantar fasciitis.

Based on that above analysis, the Board finds that the 
evidence establishes a 10 percent evaluation under Code 5279 
for the veteran's bilateral plantar fasciitis.  However, a 
preponderance of the evidence is against the assignment of a 
higher evaluation.  While the veteran is competent to report 
his symptoms, the lay evidence and medical findings do not 
support higher evaluations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described more severe 
symptomatology associated with plantar fasciitis, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.); see 
also Washington v. Nicholson, slip op. 03-1828 (U.S. Vet. 
App. Nov. 2, 2005).  To this extent, the preponderance of the 
evidence is against any claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Service Connection for Bilateral Hip Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has contended that he has continuously suffered 
with bilateral hip pain and loss of motion since his active 
service.  The VA compensation examination of October 2000 has 
established, based on observation and testing, that the 
veteran's hips cause pain on motion and have resulted in 
limitation of internal rotation of the joints.  He was 
diagnosed with right and left hip strain.  The Board finds 
that the medical evidence shows the veteran suffers with 
chronic bilateral hip strain that was incurred during 
military service.  Therefore, service connection is granted 
for right and left hip strain.


Service Connection for Left Knee Disability, Groin 
Disability, Herpes Simplex, and Removal of Warts From the 
Left Elbow.

The service medical records do report treatment of the 
veteran's complaints regarding his left knee, groin, herpes 
simplex (Type A), and the removal of warts from his left 
elbow.  As noted above, examinations since the veteran's 
separation from active service have failed to elicit any 
symptomatology or diagnosis of a current disability 
associated with these anatomical areas or with an outbreak of 
herpes.  The veteran has argued that his service medical 
records noted periodic flare-up of symptomatology, in many 
instances with intervening multiple year periods of abeyance, 
associated with these anatomical areas, and that service 
connection should be awarded on the basis that the medical 
evidence indicates "systemic problems."  

Regarding his herpes, the veteran has claimed that he 
continues to experience cold sores and rashes he believes 
should be attributed to his in-service outbreak.  However, 
the veteran has not presented any evidence other than his 
bald assertions to substantiate chronic symptoms of herpes.  
He has not made any complaints in the available treatment 
records, nor is there any diagnosis of a currently active 
disease.  In addition, while the veteran is competent to 
report symptoms such as cold sores, he lacks the medical 
expertise to provide probative evidence on the cause of these 
sores and whether they are related to his in-service herpes.  
See Espiritu, supra.  Therefore, the Board finds the claims 
of active herpes not to be credible.  See Washington, supra.

Based on the medical evidence of record and the competent 
medical opinion rendered in October 2000, the Board finds 
that the veteran does not have chronic symptoms/disabilities 
associated with his in-service symptoms associated with the 
left knee, groin, warts on the left elbow, and herpes 
simplex.  Thus, the preponderance of the evidence is against 
these claims and the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.  The veteran has argued that he 
should be granted service connection for these in-service 
complaints on the basis that at some future date a chronic 
disability may arise at these anatomical parts or with herpes 
simplex.  However, without a current disability service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


Service Connection for Traumatic Injury to Teeth #9 and #22.

The provisions of 38 C.F.R. § 3.381 provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a POW.  
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  Teeth noted as missing at entry would not be 
service connected, regardless of treatment during service.  
Calculus, acute periodontal disease, third molars (unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma), impacted or malposed teeth and other developmental 
defects (unless disease or pathology of these teeth developed 
after 180 days or more of active service) will not be 
considered service-connected for treatment purposes.

As the term "trauma" is used in VA regulations, mere dental 
treatment or cracking a tooth while eating is not considered 
service trauma under VA law and regulation.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381(b).  Although the veteran alleges 
he received in-service fillings, dental treatment also does 
not constitute "service trauma" within the meaning of VA law 
and regulation.  See VAOPGCPREC 5- 97 (Jan. 22, 1997).

The veteran's comprehensive service dental records indicate 
that there were no abnormalities with teeth #9 and #22 upon 
his entrance into active service.  In September 1994, he 
fractured tooth #9.  This tooth was recontoured, smoothed, 
polished, and glazed.  The records do not report any injury, 
abnormality, or treatment of tooth #22.  

The veteran has alleged that he injured tooth #9 due to a 
traumatic injury.  Finding the veteran's lay evidence 
credible regarding this injury, and resolving all doubt on 
this matter in the veteran's favor, the Board finds that 
tooth #9 was fractured due to a in-service traumatic injury 
and service connection will be granted for this tooth.  
However, the veteran has not claimed any traumatic injury 
happened to tooth #22.  Neither is there any evidence that an 
abnormality has ever existed regarding this tooth.  Thus, 
service connection must be denied for tooth #22.


ORDER

Entitlement to an evaluation of 10 percent disabling for 
bilateral plantar fasciitis is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to service connection for a right hip strain is 
granted.

Entitlement to service connection for a left hip strain is 
granted.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a groin disability is 
denied.

Entitlement to service connection for herpes simplex (Type 
A&B) is denied.

Entitlement to service connection for removal of warts on the 
left elbow is denied.

Entitlement to service connection for a traumatic injury to 
tooth #9 is granted.

Entitlement to service connection for a traumatic injury to 
tooth #22 is denied.


REMAND

After a review of the claims file, the Board finds that the 
veteran has yet to be given any type of VCAA letter regarding 
his claim for an evaluation for his Wegener's granulomatosis 
and its residuals.  On remand, such notification must be 
provided.

The RO has awarded service connection for the Wegener's 
granulomatosis "with residuals."  This disorder was 
diagnosed during military service by biopsy of the lung and 
liver.  Wegener's granulomatosis (necrotizing granulomatous 
vasculitis) usually affects the upper and lower respiratory 
tracts and the kidneys.  See Dorland's Illustrated Medical 
Dictionary 717 (28th ed. 1994).  In written contentions 
received in September 2001, the veteran has asserted that his 
Wegener's granulomatosis has resulted in problems with his 
eyes, skin, tongue, lungs, sinuses, mouth, trachea, nose, 
kidneys; and, that it has caused hypertension.  As the RO has 
failed to specifically determine what "residuals" are 
associated with its grant of service connection in October 
2000, the Board is unable to determine whether the veteran's 
contentions of September 2001 should be considered claims for 
increased evaluations or claims for secondary service 
connection.  To further confuse the matter, the RO denied in 
October 2000 entitlement to service connection for an eye 
disability, skin rash, and growths/lesions on the tongue.  In 
its decision, the RO made no reference to the Wegener's 
granulomatosis when adjudicating these issues, which the 
veteran later claimed were residuals of this disease.  On 
remand, the AOJ should determine which disabilities are 
currently service connected for Wegener's granulomatosis and 
which claimed disabilities are not.  

As noted in the introduction, the RO denied entitlement to 
service connection for eye problems (infection), skin rash, 
and growths/lesions of the tongue in the rating decision of 
October 2000.  He has contested these determinations in his 
NOD received in September 2001.  On remand, if these 
disabilities are determined to be associated with the 
Wegener's granulomatosis, then they should be formally rated 
as part of this disease.  If these disabilities are 
determined not to be residuals of Wegener's granulomatosis, 
then a SOC on the issues of entitlement to service connection 
should be issued to the veteran.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).

Regarding the claimed lung, sinus, mouth, trachea, nose, 
kidneys and high blood pressure disabilities, the AOJ should 
determine if any of these disabilities are considered 
residuals of the veteran's Wegener's granulomatosis.  Those 
symptoms that are so associated, then the AOJ should formally 
rate them part of this disease.

The veteran was given a VA compensation examination in 
October 2000 to evaluate the residuals of his Wegener's 
granulomatosis.  However, this examiner appears to indicate 
that further specialist examinations were required.  These 
examinations were not obtained due to the veteran's imminent 
departure for residence in another country.  As noted in the 
introduction, the veteran has returned to live in the United 
States in March 2005.  He should now be available for 
additional examination.  The VA Health Administration has 
given the veteran rheumatology consultations.  Based on the 
in-service biopsies and the medical definition noted above, 
it appears that the veteran should also receive respiratory 
and nephrology examinations in order to fully evaluate the 
residuals of his granulomatosis.  The appropriate respiratory 
examination is essential in the evaluation of this disability 
as it is currently rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6825 that requires findings from a pulmonary function 
test (PFT).  Such a test has yet to be afforded the veteran.  
On remand, additional compensation examinations should be 
provided to the veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim for an 
evaluation for Wegener's granulomatosis and 
its residuals.  Also inform the veteran of 
(1) the information and evidence that VA 
will seek to obtain on his behalf; (2) the 
information or evidence that he is expected 
to provide; and (3) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Request that the veteran identify all 
treatment for his claimed disabilities 
since March 2004.  Make arrangements to 
obtain copies of this medical evidence.  
The veteran should be specifically 
informed that it is ultimately his 
responsibility to ensure VA receives 
evidence pertinent to his claims.  All 
responses and evidence provided should be 
associated with the claims file.

3.  The veteran should be scheduled for 
VA rheumatology, respiratory, and 
nephrology examinations in order to 
evaluate the current residuals of his 
Wegener's granulomatosis.  Send the 
claims folder to the examiners for 
review.  The VA respiratory examination 
must include a pulmonary function test 
that reports findings for Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)), and determines 
the veteran's maximum exercise capacity 
based on oxygen consumption and 
cardiorespiratory limitation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6825 
(General Rating Formula for Interstitial 
Lung Disease).  The examiners should be 
provided with the following instructions.

The veteran was diagnosed during military 
service with Wegener's granulomatosis 
based on positive biopsies of the lungs 
and kidneys.  He has claimed that his 
current residuals from this disease 
include disabilities with his lungs, 
sinuses, mouth, tongue (growths/lesions), 
trachea, nose, eyes, kidney function, 
hypertension, and skin (rash).  Please 
determine all current 
residuals/disabilities associated with 
his Wegener's granulomatosis and describe 
their severity.  

4.  Thereafter, the RO should 
readjudicate the claim for an evaluation 
for Wegener's granulomatosis.  The RO 
must make specific determinations 
regarding what disabilities are 
considered residuals of this disease and 
rate each residual under the appropriate 
diagnosis code.

5.  If the veteran's disabilities 
associated with his eyes, skin rash, and 
tongue (growths/lesions) are determined 
not to be residuals of his Wegener's 
granulomatosis, then a SOC should be 
prepared and issued to the veteran.  Only 
if a timely substantive appeal to this 
SOC is received should these issues be 
referred to the Board for appellate 
consideration.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


